DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 204892966, machine translation PTO) in view of Duescher (US 20100003904). 
Liu teaches for claim 1 except where emphasized: A device comprising: a wire chopper to receive a length of solid wire feed 2,7 (metal wire) and to cut the length of solid wire feed into cut solid wire segments(cut- compared technology advantages); a receiving chamber 3 to receive the cut solid wire segments and through which the received cut solid wire segments are to travel in a free fall(preferred embodiment -drop), the receiving chamber comprising: a heating portion through which the received cut solid wire segments are to travel in a free fall and in which the cut solid wire segments are to be heated above a melting point thereof and to form as spherical particles(preferred embodiment); and a cooling portion 5 to allow the formed spherical particles to cool(preferred embodiment); and a source of electromagnetic radiation (EMR) to emit microwave EMR(4-high frequency supersonic plasma generator), the to be emitted microwave EMR to be directed towards the cut solid wire segments to heat the cut solid wire segments above the melting point thereof to form the spherical particles in the heating portion(preferred embodiment)(fig 1).
The claim differs in EMR energy application.
Duescher teaches a moving screen belt 654 with sized holes 671 through which a liquid bead slurry mixture forms dispersion lump 668 ejected (¶¶ 834,857, wire cut,¶867, wire screen 960) as segments to form solid spherical beads 675 (¶¶156 solid spherical and non -spherical shapes,162) (¶¶857,867,861,nozzle 874, ¶862 jet 606) which free fall (¶¶794,844,795,948,949,1009,862,764 free fall,fig 74,75) to a receiving chamber. The segments travel in a heating portion (¶764 microwave) (¶¶214,218,furnance) and are heated above a melting point thereof (¶¶214,218,furnance) to form the spherical particles; and travel in a cooling portion(¶844,798) to allow the formed spherical particles (¶5)to cool. Electromagnetic radiation (EMR) (¶764) solidifies ejected spherical beads by heating them as the beads travel for collection to form the equal sized spherical particles (¶764).
The advantage is use of EMR technology to form uniform equal sized spheres.
The references are in the same field of endeavor and are reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by applying EMR energy as taught by Duescher to form uniform equal sized spheres.
References are to Duescher.
2. (Original) The device of claim 1, further comprising a wave guide arranged between the source of EMR and the heating portion, the wave guide to direct the to be emitted microwave EMR into the receiving chamber(¶764, Cohen ¶ 516).
3. (Original) The device of claim 1, wherein the receiving chamber comprises a controlled atmosphere(¶¶214,218).
4. (Original) The device of claim 3, wherein the controlled atmosphere comprises a reducing or inert gas(ߤ214,218).
5. (Original) The device of claim 4, wherein the reducing or inert gas comprises nitrogen, hydrogen, carbon monoxide, or a combination thereof(implicit ¶¶214,218).
6. (Original) The device of claim 3, wherein the controlled atmosphere comprises a quenching or inert gas comprising an argon/hydrogen blend, a nitrogen/hydrogen blend, hydrogen, a helium/hydrogen blend, or a combination thereof(implicit ¶¶214,218).
7. (Currently Amended) The device of claim 1, further comprising a wire chopper to receive a wire feed and to cut the wire feed into the wire segments to be received at the receiving chamber, wherein the wire chopper comprises blades comprising zirconia, diamond, or tungsten carbide(¶1184 diamond).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basol (WO 2016/060703) teaches in ¶13 melting of wires, filaments and sphere alternative shapes and Mark et al (US 9126367) teaches cutting segments and heating such to be conventional. In particular, Cohen (US 10571642) teaches (HTML citation) cutting and a cutter being a mechanical device in ¶186,191,192,198 at least. ¶6 (c 2 l 35-50)  teaches wire, ¶9 cut filaments, ¶167 short segments, ¶ 688 solid wire “These materials may be incorporated into devices as solid objects (e.g., blocks, foils, wire), may be built up by depositing soft magnetic composite (SMC) materials, may be built up using cold spray and capillary cold spray methods, ultrasonic welding, etc.”, abstract- segments, ¶ 352 spheres, ¶¶ 206, 239 wire deposit in solid form, ¶ 3D and semiconductor.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Duescher and Cohen teach cut solid wire segments, including alternate shapes including spheres, deposited on a workpiece. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ecer (US 2006/0269434) ¶77 for inert gases. See Mark et al (US 9126367) and Bookbinder et al (US 6273990) for cutting wire and subsequent processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761